Citation Nr: 0525796	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-34 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1990 to June 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana, which denied service connection for 
tuberculosis.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran did not exhibit tuberculosis in service or 
post service.  


CONCLUSION OF LAW

Tuberculosis was not incurred or aggravated in service and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

By letters dated in July 2002 and April 2003, the RO advised 
the veteran of the essential elements of the VCAA.  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his claim 
for service connection, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to establish his claim for service connection.  The July 2002 
and April 2003 letters therefore provided notice of the first 
three elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Although the July 2002 and April 2003 letters did not 
specifically contain the "fourth element" (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim on appeal.  The letters specifically informed the 
veteran of the type(s) of evidence that would be relevant to 
his claim for service connection and that it was his 
"responsibility" to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  When considering the July 2002 
and April 2003 letters, the Board finds that the veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
SOCs (SSOCs), he was provided with specific information as to 
why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the September 
2003 SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in April 2003 was 
not given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an SOC 
was provided to the veteran in September 2003.  

Service medical records, treatment records from New Orleans 
VA Medical Center (VAMC), and records from Louisiana State 
University Health Sciences Center, Medical Center of 
Louisiana at New Orleans (MCLNO) have been received and 
associated with the claims folder.  The veteran has not 
identified any outstanding medical records that would be 
pertinent to the claim on appeal.  VA afforded the veteran an 
examination in August 2002.  Therefore, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

The veteran contends that while in service there was a 
tuberculosis outbreak where he was stationed in Bosnia.  He 
asserts that he tested positive for tuberculosis and upon x-
ray examination he was told that he had inactive 
tuberculosis.  He further states that due to his current 
employment, he takes medication for his dormant tuberculosis 
to prevent it from becoming active.  Also, tests have shown 
that he has two pulmonary nodules.  Upon his doctor's 
recommendation, the veteran states that he must undergo 
yearly chest examinations to monitor the pulmonary nodules. 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

When tuberculosis becomes manifest to a degree of 10 percent 
or more within three years from the date of the veteran's 
separation from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1111, 1112; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims has 
held that, pursuant to the regulatory provisions of 38 C.F.R. 
§§ 3.371 and 3.374 (2004), VA may not grant service 
connection for pulmonary tuberculosis unless a claimant 
submits VA or service physician diagnoses thereof, or submits 
the diagnoses of a private physician supported by clinical, 
X-ray, or laboratory studies or evidence of hospital 
treatment.  Tubianosa v. Derwinski, 3 Vet. App. 181, at 184 
(1992).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service medical records are absent any findings or complaints 
of tuberculosis.  A chest x-ray taken in December 1993 
demonstrated no evidence of active cardiopulmonary disease.  
Also, a physical examination in September 2001 indicated 
normal lungs.  Additionally, a chest x-ray also taken in 
September 2001 revealed no active cardiopulmonary disease and 
clear lungs.       

The veteran was afforded a VA examination in August 2002 at 
which a chest-ray revealed no active cardiopulmonary disease 
and small nodular appearing opacities over both the mid left 
and right lungs of questionable significance.  The diagnosis 
was a history of positive purified protein derivative of 
tuberculin (PPD).

Records from New Orleans VAMC dated from February 2003 to 
October 2003 were reviewed.  In February 2003, tuberculosis 
exposure with abnormal chest x-ray was noted.  Three 
pulmonary nodules were noted.  There was no evidence of 
pulmonary tuberculosis on the chest x-rays.  A report dated 
in October 2003 indicated tuberculosis exposure with abnormal 
chest x-ray; the impression noted three pulmonary nodules of 
questionable significance, with no changes compared to the 
prior examination.  

Records from a state university medical center, dated from 
March 2003 to June 2004, include a March 2003 a chest x-ray 
report that was negative for tuberculosis.  The impression 
was no evidence of primary or postprimary tuberculosis.  

With regard to the positive PPD test results, the Board 
initially notes that a positive PPD test is not itself a 
disability, rather it is a finding on a laboratory tuberculin 
test used in exploring a possible diagnosis of tuberculosis; 
purified protein derivative examination is used to test for 
exposure to Mycobacterium tuberculosis.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1687, 1756 (28th ed. 1994).

Service records do not show a diagnosis of tuberculosis and 
there are no records of diagnosis, treatment, positive X-
rays, or laboratory studies that indicate the veteran had 
active tuberculosis within three years of separation.  In 
fact there is no competent evidence that the veteran ever had 
tuberculosis (as opposed to positive testing for exposure).  
The positive PPD tests do not indicate a chronic disease 
process for which service connection would be appropriate.  
Chest x-rays demonstrated that there was no pulmonary 
tuberculosis.  Though nodules have been identified on x-rays, 
they are of questionable significance and have not been 
related to an underlying disease process.  Under these 
circumstances, the Board must deny the veteran's claim.  


ORDER

Entitlement to service connection for tuberculosis is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


